IN THE SUPREME COURT OF IOWA
                            No. 35 / 05-0375

                         Filed November 9, 2007


CHARMAINE HUNTER,

      Appellant,

vs.

CITY OF DES MOINES MUNICIPAL HOUSING
AUTHORITY, RUSSELL UNDERWOOD,
THERESA TAYLOR and TANGELA WEISS,

      Appellees.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Douglas E.

Staskal, Judge.



      Tenant and landlord seek further review in an action involving a

claim and counterclaim for breach of a lease. DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED.


      Robert A. Wright, Jr. of Wright & Wright, Des Moines, for

appellant.



      Michael F. Kelley, Des Moines, for appellees.
                                     2
CADY, Justice.

      This appeal is a culmination of a long and complex dispute

between a landlord and a tenant.      It began as an eviction action and

eventually returned to district court as a claim and counterclaim for

damages and other relief. The district court granted judgment for the

landlord. The tenant appealed, and we transferred the case to the court

of appeals.   The court of appeals reversed the decision of the district

court and remanded the case for a determination of damages and entry

of judgment for the tenant. On our review, we vacate the decision of the

court of appeals and affirm the decision of the district court.

      I. Background Facts and Proceedings.

      Charmaine Hunter leased a house in Des Moines from the

Des Moines Municipal Housing Agency (DMMHA). The DMMHA is a state

agency that works in conjunction with the federal government to provide

low-income housing for qualifying tenants. The term of the lease was for

thirty days, beginning on November 1, 1988.           The lease, however,

automatically renewed for successive one-month terms.         Among other

terms, the lease required Hunter to accurately report her income and

family composition each year and did not allow any unauthorized person
to live in the dwelling unit.     The DMMHA used this information to

determine the amount of Hunter’s rent and her continued eligibility for

assisted housing, as well as to ensure the size of the dwelling was

appropriate for the number of residents.        Based on the information

Hunter submitted, monthly rent was set at $12.

      Hunter was permitted under the rental agreement to terminate the

lease with fifteen days’ notice.      The DMMHA, however, was only

permitted to terminate or refuse to renew the lease if the tenant

committed a serious or repeated violation of material terms of the lease.
                                            3
Such         a   violation    specifically included willful misstatement or

concealment of information, as well as a failure to furnish accurate

income and family composition information. The DMMHA was required

to give thirty days’ written notice of termination of the lease when based

on grounds other than nonpayment of rent.                 The lease provided for a

grievance procedure to address disputes between the parties, including

disputes over termination of the lease.

       Hunter resided in the dwelling for the next twelve years.                     She

consistently reported only a modest amount of income to the DMMHA,

largely in the form of public assistance and social security. She did not

report any unauthorized persons living in the dwelling.

       In 2001, DMMHA discovered an individual named Leo Clark had

been living in the dwelling occupied by Hunter for numerous years.

Clark was not approved to reside in the house.                 Moreover, Clark and

Hunter had received substantial gambling winnings from Prairie

Meadows Racetrack and Casino as regular patrons at the casino. None

of this information was disclosed to DMMHA. 1

       Armed with this undisclosed information, the DMMHA served

Hunter on April 27, 2001, with a “notice of lease termination” pursuant
to Iowa Code section 562A.34(3). The notice requested Hunter to vacate

the premises on or before May 31, 2001, based on numerous lease

violations, including her alleged failure to accurately report income and

permitting an unauthorized person to live with her.


       1In 1996, Hunter filed a civil rights action against a Des Moines police officer. A
trial was held in 2001. Clark testified in deposition and at trial that he had been living
with Hunter since 1996. Hunter also testified at trial that Clark lived at her house.
Additionally, significant gambling winnings were disclosed. For example, records at
Prairie Meadows Racetrack and Casino for 1999 indicated Clark and Hunter recorded
winnings of over $75,000 each. While both individuals had significant losses as well,
their winnings apparently exceeded their wagers by several thousands of dollars.
                                           4
       Hunter pursued her rights under the lease to contest the

termination by requesting a grievance hearing.                On May 24, 2001, a

hearing officer upheld the decision by the DMMHA to terminate the lease.

The hearing officer found Clark was living in the dwelling in violation of

the lease, and both Clark and Hunter failed to report income to DMMHA

in violation of the lease.

       Hunter refused to vacate the premises and sought judicial review

of the decision of the hearing officer in federal district court. During this

time the DMMHA served Hunter with a three-day notice to quit and

initiated a forcible entry and detainer action in state small claims court.

This proceeding was stayed pending the judicial review proceeding in

federal court.

       On July 23, 2001, the federal district court upheld the decision of

the hearing officer. Hunter did not appeal this decision. On August 7,

2001, the small claims court granted judgment for the DMMHA in the

forcible entry and detainer action.            Hunter appealed the small claims

decision to district court. On October 2, 2001, the district court reversed

the small claims decision and dismissed the forcible entry and detainer

petition.   It held the action was required to be dismissed for lack of
jurisdiction because the DMMHA had failed to follow the procedures in

Iowa Code section 562A.27(1), which the district court found required

the DMMHA to provide Hunter with a notice to cure the alleged

violations. 2




       2Although   Hunter originally did not appeal the federal district court decision
against her, after the state district court ruled a notice to cure was required, Hunter
made several motions in federal court requesting relief from the federal district court’s
decision against her.       These attempts, and their appeals, ultimately proved
unsuccessful. See Hunter v. Underwood, 362 F.3d 468 (8th Cir. 2004).
                                     5
      The   DMMHA      then     served Hunter   with     a   “notice    of

termination of month-to-month tenancy and nonrenewal of lease term”

on January 16, 2002, pursuant to Iowa Code section 562A.34(2). The

notice informed Hunter the lease would terminate on February 28, 2002,

based on the prior grounds of failing to accurately report her income and

permitting Clark to live in the house. It did not include a notice to cure

under section 562A.27(1), and Hunter again contested the termination

through a grievance hearing. The grievance hearing officer upheld the

DMMHA’s decision to terminate the lease and found the DMMHA did not

have to provide Hunter with a notice to cure because Hunter’s breaches

were not amenable to cure.

      Hunter again refused to vacate the house, and the DMHHA served

Hunter with a three-day notice to quit and brought another forcible entry

and detainer action against her.     The district court, however, granted

Hunter’s motion to dismiss the action based on the DMMHA’s failure to

give Hunter a notice to cure.

      Hunter then filed an action against the DMMHA, and others, for

breach of contract and abuse of process.        Hunter sought damages,

injunctive relief, and attorney fees based on the conduct of DMMHA in
terminating the lease and bringing the forcible entry and detainer action

without first providing a notice to cure.   DMMHA filed a counterclaim

against Hunter for breach of contract. It sought to recover the amount of

rent Hunter would have been required to pay over the years if she had

disclosed the information as required under the lease.

      Hunter and the DMMHA both moved for summary judgment. The

claim for summary judgment by Hunter was largely predicated on her

position that the DMMHA was required to provide her with a notice to

cure before terminating her lease and utilizing the court system to
                                           6
remove her from the premises. She asserted the district court rulings

in the FED actions established her claim that notice to cure was required

as a matter of law, and the parties were precluded from relitigating the

notice-to-cure issue under the doctrine of res judiciata.                The DMMHA

claimed it was not required to provide the notice, and the two prior

administrative grievance proceedings between the parties conclusively

established Hunter failed to disclose the required information, resulting

in its damages of $20,294. Hunter submitted an affidavit in which she

denied any gambling income and indicated that Clark was only in her

house as a paid caretaker.

       The district court granted summary judgment for the DMMHA and

dismissed Hunter’s claims as a matter of law.                 It determined Hunter

could not recover on her claim for breach of contract without first

establishing she had performed all the terms under the lease.                       The

district court determined Hunter could not meet this predicate to

recovery because the prior grievance proceedings between the parties

conclusively established she failed to disclose required information.

Accordingly, the district court found the doctrine of issue preclusion

prohibited relitigation of the issue. Additionally, the district court found
DMMHA was not required to give Hunter a notice to cure under the

statute. 3    This conclusion also supported the determination by the


       3The  district court rejected Hunter’s claim that the prior FED decisions by the
district court (holding the law required the DMMHA to give a notice to cure) were
binding on the parties in this action under the doctrine of res judicata. The district
court held it was free to revisit rulings by another district court judge. However, the
district court did apply the doctrine of issue preclusion to preclude relitigation of the
factual findings made in the administrative proceedings that Hunter failed to disclose
the required information. The DMMHA never argued issue preclusion also applied to
preclude relitigation of the decision in the second administrative hearing that notice to
cure was not required to be given. Additionally, the DMMHA never raised any such
issue on appeal.
                                    7
district court that Hunter could not establish     her   abuse-of-process

claim as a matter of law. The district court additionally found Hunter

failed to produce any evidence of an improper purpose by the DMMHA in

pursuing the forcible entry and detainer action.

         After the district court ruled on Hunter’s claims, the parties

entered into a stipulation regarding the DMMHA’s breach-of-contract

claim.     Among other things, the stipulation stated the DMMHA had

calculated Hunter owed them over $20,000 in past rent. Relying on its

previous findings during summary judgment and on the stipulated facts,

the district court entered judgment for the DMMHA on its counterclaim,

awarding the DMMHA $20,294 in damages.

         Hunter appealed the decision of the district court, and we

transferred the case to the court of appeals.       The court of appeals

reversed the district court decision and remanded the case for a

determination of damages for Hunter.        Although it agreed with the

district court that there was no evidence of an improper purpose to

support the claim for abuse of process, it determined Hunter was entitled

to a judgment as a matter of law in the breach-of-contract claim based

upon its holding that the findings made in the prior grievance decisions
involving the parties could not be used in this action to establish that

Hunter failed to perform her obligations under the lease. Consequently,

the court of appeals found the evidence set forth in Hunter’s affidavit was

sufficient to support her breach-of-contract claim. The court of appeals

held the findings from the grievance proceedings that the DMMHA relied

upon to support its claim had no preclusive effect because of the absence

of a notice to cure.     It also found that federal law prohibited any

preclusive effect of the grievance hearings, and that the administrative

proceedings could not otherwise support a claim of issue preclusion.
                                     8
Additionally, the court of appeals found       the    doctrine   of   issue

preclusion precluded the district court in this action from deciding that

the notice to cure was not required to be given by the DMMHA, after two

previous district court decisions determined the notice was required to be

given. Both parties sought further review.

      II. Issues and Standard of Review.

      The questions now on further review were initially brought before

the district court on the parties’ motions for summary judgment.        We

review rulings on motions for summary judgment for the correction of

errors at law. See Clinkscales v. Nelson Sec., Inc., 697 N.W.2d 836, 840–

41 (Iowa 2005).     Summary judgment is not appropriate unless “the

pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Iowa R. Civ. P. 1.981(3). The moving party

has the burden to establish it is entitled to judgment as a matter of law,

and the evidence must be viewed in the light most favorable to the

nonmoving party. Clinkscales, 697 N.W.2d at 841.

      III. Hunter’s Breach-of-Contract Claim.
      The breach-of-contract claim by Hunter is premised on the

argument that the DMMHA was required to provide a notice to cure

under Iowa Code section 562A.27(1) before terminating the lease. The

district court in this proceeding determined the statute did not require a

notice to cure, while the district court in the prior FED decisions held a

notice to cure was required. The court of appeals determined the prior

FED decisions were res judicata, which precluded the DMMHA from

asserting in this proceeding that it was not required to provide a notice to

cure under section 562A.27(1).
                                           9
         Issue    preclusion    generally applies when four elements are

present:

         “(1) the issue concluded must be identical; (2) the issue must
         have been raised and litigated in the prior action; (3) the
         issue must have been material and relevant to the
         disposition of the prior action; and (4) the determination
         made of the issue in the prior action must have been
         necessary and essential to the resulting judgment.”

Grant v. Iowa Dep’t of Human Servs., 722 N.W.2d 169, 174 (Iowa 2006)

(citation omitted).      The rule serves two important goals of providing

fairness to the successful party in the first case and promoting efficient

use of court resources by prohibiting repeated litigation over the same

issue.     State ex rel. Casas v. Fellmar, 521 N.W.2d 738, 740-41 (Iowa

1994) (citing Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326, 99 S. Ct.
645, 649, 58 L. Ed. 552, 559 (1979)). The court of appeals applied this

general rule to conclude that the district court in this action was

precluded from relitigating the prior rule of law enunciated by the district

court in the FED litigation that the DMMHA was required to provide

Hunter with a notice to cure.

         Even when the requirements of the general issue preclusion rule

are present, courts are required to consider if special circumstances exist
that make it inequitable or inappropriate to prevent relitigation of the

issue previously determined in the prior action. 4             Nat’l R.R. Passenger

         4Basedon the arguments of the parties, the relevant prior order under the issue-
preclusion analysis is the district court ruling in the FED action. Hunter claimed on
appeal that the administrative rulings cannot serve as a basis for issue preclusion, and
the only relevant prior actions for the purposes of applying res judicata to the issue of
notice are the two prior FED proceedings. The DMMHA made no claim on appeal that
the second administrative ruling, holding notice to cure was not required under the
landlord-tenant statute, precluded relitigation in this issue on res judicata grounds.
However, even if both administrative proceedings are considered in the res judicata
analysis (including the second administrative proceeding that decided a notice to cure
was not required to be given), the last district court ruling becomes the important prior
action in the analysis because it was the last prior action to decide the notice-to-cure
issue. See Restatement (Second) of Judgments § 15. Thus, the fighting issue,
                                           10
Corp. v. Pa. Pub. Util. Comm’n, 288 F.3d 519, 528 (3d Cir. 2002);

Grant, 722 N.W.2d at 174 (applying third exception to collateral estoppel

doctrine). The exceptions share the same goal of fairness as the general

rule and have been summarized in the Restatement (Second) of

Judgments § 28 (1982).             The second of five recognized exceptions

provides:

              Although an issue is actually litigated and determined
       by a valid and final judgment, and the determination is
       essential to the judgment, relitigation of the issue in a
       subsequent action between the parties is not precluded in
       the following circumstances:
              ....
             2. The issue is one of law and (a) the two actions
       involve claims that are substantially unrelated, or (b) a new
       determination is warranted in order to take account of an
       intervening change in the applicable legal context or
       otherwise avoid inequitable administration of the laws . . . .

       We turn to the first alternative of the second exception that permits

relitigation when “[t]he issue is one of law” and “the two actions involve

claims that are substantially unrelated.”                 We have not previously

considered the application of this exception. 5



regardless of the path followed to reach the question, is whether special circumstances
exist that make it inequitable or inappropriate to prohibit relitigation of the notice-to-
cure issue.
       5We recognize all five exceptions reflect a policy that the doctrine of “issue

preclusion is not so unyielding that it must invariably be applied, even in the face of
strong competing considerations.” See Restatement (Second) of Judgments § 28 cmt. g.
Moreover, the exceptions share some common considerations, which we have
considered in the past. For example, in Garner v. Hartford Insurance Accident &
Indemnification Co., 659 N.W.2d 198, 204 (Iowa 2003), we considered whether the issue
presented in the second action was foreseeable at the time of the first action in the
context of the fifth exception that permits relitigation when there is a “clear and
convincing need for a new determination of the issue.” See Restatement (Second) of
Judgments § 28(5). While foreseeability can also be a consideration under the first
alternative of the second exception, we nevertheless have never previously considered
this particular exception. We have considered and applied, however, the second
alternative of the second exception that permits relitigation when “the issue is one of
the law” and “a new determination is warranted in order to take account of an
                                           11
      This    exception     was    first    discussed by the United States

Supreme Court in United States v. Moser, 266 U.S. 236, 45 S. Ct. 66, 69
L. Ed. 262 (1924). In that case, the Court observed that the doctrine of

res judicata does not apply to “unmixed questions of law.” Id. at 242, 45

S. Ct. at 67, 69 L. Ed. at 264. That is, when a court has enunciated a

rule of law in deciding a case between two parties, the same parties are

not “estopped from insisting that the law is otherwise,” in a subsequent

action between them.        Id.   Yet, “a fact, question or right distinctly

adjudged in the original action cannot be disputed in a subsequent

action, even though the determination was reached upon an erroneous

view or by an erroneous application of the law.” Id. (emphasis added).

      The Court has subsequently acknowledged the uncertainty that

can be presented in the application of this exception, but has attempted

to elucidate the exception through a two-step process. United States v.

Stauffer Chem. Co., 464 U.S. 165, 104 S. Ct. 575, 78 L. Ed. 2d 388

(1984); see also Restatement (Second) of Judgments § 28, reporter’s note

to cmt. b. (“The distinction suggested in the Moser case, no matter how

formulated, is difficult of application.”). First, a court must determine if

an “issue of fact” or an “issue of law” is sought to be relitigated. Stauffer
Chem. Co., 464 U.S. at 171, 104 S. Ct. at 579, 78 L. Ed. 2d at 393.

Second, a court must decide whether the “issue of law” is presented “in a

successive case that is so unrelated to the prior case that relitigation of

the issue is warranted.” Id. Yet, even if the issue is one of law, estoppel

applies to prevent relitigation “[w]hen the claims in the two separate

actions between the same parties are the same or are closely related.” Id.

(quoting Restatement (Second) of Judgments § 28 cmt. b)).

intervening change in applicable legal context.” State v. Anderson, 338 N.W.2d 372,
375 (Iowa 1983).
                                     12
      On one hand, this approach          signals a rather straightforward

rule that collateral estoppel ordinarily applies when two cases present

the same legal issue. See 18 Charles Alan Wright, Arthur R. Miller &

Edward H. Cooper, Federal Practice and Procedure § 4425, at 658 (1981)

[hereinafter Charles Alan Wright].      On the other hand, the approach

“sounds a note of caution where the issue involved is the choice or

formulation of the governing rule of law.” Nat’l R.R. Passenger Corp., 288
F.3d at 530.    Thus, “[w]here the same legal issue is presented in two

suits but the second suit calls for application of the previously selected

rule of law in a significantly different context, it may be inappropriate to

preclude a party from contending that the governing rule of law applied

in the first was erroneously chosen or formulated.” Id. The rationale for

this rule is explained in comment b to section 28 of Restatement (Second)

of Judgments.      When claims between the same parties are closely

related, preclusion applies to issues that were litigated in the first action

because it is unfair to the “winning party and an unnecessary burden on

the courts.” Restatement (Second) of Judgments § 28 cmt. b. Yet,

      if the claims in the two actions are substantially unrelated,
      the more flexible principle of stare decisis is sufficient to
      protect the parties and the court from unnecessary burdens.
      The rule of law declared in an action between two parties
      should not be binding on them for all time, especially as to
      claims arising after the first proceeding has been concluded,
      when other litigants are free to urge that the rule should be
      rejected.   Such preclusion might unduly delay needed
      changes in the law and might deprive a litigant of a right
      that the court was prepared to recognize for other litigants in
      the same position.

Id.

      The decision “[w]hether the context in which the legal issue is

presented in the second suit is sufficiently unrelated to that in the first to

counsel against preclusion . . . should be made with reference to the
                                           13
consequences of preclusions for                 the   precluded     party     and     the

administration of justice.” Nat’l R.R. Passenger Corp., 288 F.3d at 530.

One reason a different context can preclude relitigation is that it “may

make it more likely that the second suit and the stake there at issue

were not foreseeable at the time of the first suit.” Id.; see Charles Alan

Wright, at 244. 6

       Applying these principles to the case at hand, it is clear that the

question whether a statute requires a landlord to give a notice to cure

before terminating a month-to-month tenancy is one of law. The district

court previously decided the issue in the context of whether it had

jurisdiction or authority to hear an FED action. The district court did

not distinctly adjudge a “fact, question or right” between the parties, but

instead enunciated a rule of law in the course of deciding its jurisdiction

to adjudicate the rights of the parties.

       In this case, the same legal issue is presented as in the prior case

between the parties, but in an entirely different context. Here, the issue

is presented in the course of deciding whether a tenant is entitled to

damages from a landlord for failing to provide a notice to cure under

claims of abuse of process and breach of contract.                  These claims are
unrelated to a claim to remove a tenant from leased property.




       6We    recognize the fifth exception to the general rule of issue preclusion
specifically permits relitigation when there is a “clear and convincing need for a new
determination . . . because it was not sufficiently foreseeable at the time of the initial
action that the issue would arise in the context of the subsequent action.” Restatement
(Second) of Judgments § 28(5)(b); see Garner, 659 N.W.2d at 204. This stand-alone
exception is compatible with the second exception, but the second exception extends
beyond the foreseeability that the issue would be presented in the second action and
focuses on the fairness of precluding a party from challenging a rule of law. Our failure
to apply the fifth exception to permit relitigation in Garner does not impact our analysis
of the application of the second exception to the circumstances of this case.
                                    14
      It is unlikely the district        court in the first action foresaw

that the rule of law would be applied to a damage claim in a second

lawsuit, and it is equally unlikely a second lawsuit was considered when

an appellate court denied the DMMHA’s request for discretionary review

of the legal ruling. The different contexts of the two cases make it fair to

permit the DMMHA to challenge the legal precept previously established

by the district court in the first case. Significantly, the DMMHA is not

challenging the application of the law to the circumstances of the first

case, but the rule of law itself. The reporter’s notes to the Restatement

exception provide:

            Subsection (2) recognizes . . . that a rule of law
      declared in a proceeding between two litigants is not binding
      on them for all time with respect to all claims that may arise
      between them . . . where, for example, a court deciding a
      case has enunciated a rule of law, the parties in a
      subsequent action upon a different demand are not estopped
      from insisting that the law is otherwise, merely because the
      parties are the same in both cases.

Restatement (Second) of Judgments § 28, reporter’s note to cmt. b.

      Under the circumstances of this case, the DMMHA should not be

“estopped from insisting that the law is otherwise.”             Id.    The
circumstances fall within the exception and warrant relitigation.       The

common question is purely one of law, and the two claims, while

factually related, are based upon different demands.           Clearly, the

illustrations and examples provided by the Restatement to support

relitigation under the exception are more closely aligned to the facts of

this case than the provided examples of situations that fall outside of the

exception. See generally id. cmt. b & rptrs. ns.

      As a result, the findings by the district court in the prior FED

actions are not binding on this proceeding. Moreover, there is nothing
                                    15
else that prohibits us on further        review from determining whether a

notice to cure was required to be given. The issue has been argued and

appealed throughout these proceedings.          Therefore, we proceed to

analyze whether the DMMHA was required to provide a notice to cure

under section 562A.27(1) of the Iowa Code.

      We begin by recognizing the termination of the lease in this case

was governed by multiple sources—not just the Iowa Code. The rental

agreement, federal law, and our state law all address the subject of

termination of the lease. Hunter’s claim in this case, of course, is that

the DMMHA breached the lease by failing to provide a notice to cure

pursuant to section 562A.27(1) of Iowa’s Uniform Residential Landlord

and Tenant Act (IURLTA). See generally Russell E. Lovell II, The Iowa

Uniform Residential Landlord & Tenant Act & the Iowa Mobile Home Parks

Residential Landlord & Tenant Act, 31 Drake L. Rev. 253 (1981)

[hereinafter Lovell].   While the IURLTA was not specifically enacted to

govern federally subsidized low-income housing, it does not exclude such

leases from its reach. See Iowa Code § 562A.5 (stating the scope and

jurisdiction of chapter 562A). Instead, the IURLTA was made applicable

“to rental agreements entered . . . after January 1, 1979.” Id. § 562A.37.

Consequently, the lease between the DMMHA and Hunter must comply

with the IURLTA’s provisions.       As a result, the DMMHA would be

required to give a notice if required under the IURLTA.

      The IURLTA imposes certain requirements for the termination of a

residential lease, generally depending on the type of tenancy and the

reasons and timing of the termination. See Lovell, 31 Drake L. Rev. at

329–37 (discussing termination under the IURLTA).         One set of rules

requires written notice of termination for periodic tenancies.        For

example, if the tenancy is month-to-month, the landlord or tenant is
                                    16
required to give written notice to       the other at least thirty days prior

to the end of the monthly tenancy. Iowa Code § 562.34(2).

      A separate set of rules govern the termination of a lease by a

landlord prior to the termination date in the lease agreement for

noncompliance with the lease terms. See id. §§ 562A.27–.27A; see also

id. § 562A.21 (stating the general and similar rules tenants must follow

when terminating a lease because of landlord noncompliance). Section

562A.27(1) is one of these rules. It allows the landlord to terminate the

lease agreement before its stated termination date when there “is a

material noncompliance by the tenant with the rental agreement.”           Id.

§ 562A.27(1). In order to pursue this special remedy, the landlord must

follow the statutory procedure. This procedure requires the landlord to

“deliver a written notice to the tenant specifying the acts and omission

constituting the breach” and additionally provide the tenant with a notice

to cure, which must allow the tenant seven days to cure the breach. Id.

If the breach is not cured by that date, the lease terminates as stated in

the notice. Id. The lease does not terminate if the breach is cured within

seven days. Id. However, if a similar breach recurs within six months,

then the landlord may terminate the lease with seven days’ notice. Id.

Thus, the law creates a special remedy because it permits the landlord to

terminate a tenancy before the end of the period of possession agreed

under the lease or established by operation of law. At the same time, the

law permits the tenant to ameliorate the harshness of the landlord’s

remedial action by allowing the tenant to stop the termination by curing

the breach that gave rise to the exercise of the remedy by the landlord.

      In addition to the statutory rules for terminating a lease, the

IURLTA permits the landlord and tenant to impose their own terms if not

prohibited by the IURLTA or any other law. Id. § 562A.9(1). Thus, the
                                        17
terms of a lease must also be                examined    to   determine     if   the

landlord and tenant have agreed to terms in addition to those provided

by law. We begin by first examining whether the IURLTA required the

DMMHA to give a notice to cure.

      The IURLTA rules governing the termination of a month-to-month

tenancy at the end of the tenancy do not include a notice to cure. Unlike

the termination of a lease prior to the end of the tenancy, the tenant has

nothing to cure when a landlord decides to end a month-to-month

tenancy at the conclusion of the tenancy period. A notice to cure is only

required to be given by the landlord in order to terminate a tenancy prior

to the end of the period of occupancy, when a tenant violates a term of

the lease, to give the tenant an opportunity to remain in the dwelling

until the end of the tenancy period by remedying the breach.               See id.

§ 562A.27(1) (tenancy does not terminate if tenant adequately remedies

breach before time established by landlord).            A notice to cure is not

required under the IURLTA when a landlord seeks to terminate a tenancy

at the end of a tenancy period. In this case, the DMMHA would only

need to invoke the special self-help termination remedy and include the

notice to cure found in section 562A.27(1) if it sought to terminate

Hunter’s lease prior to the termination date without thirty days’ notice,

or the notice was otherwise required under the terms of the lease. 7 See
Lovell, 31 Drake L. Rev. at 330 (“The basic self-help termination remedy

[found in Iowa Code section 562A.21 (for tenants) and section 562A.27

(for landlords)] will seldom be of importance to the tenant who has a

month-to-month tenancy, the most common situation for the residential

        7The Iowa legislature recently amended section 562A.27 to permit a municipal

housing agency to terminate a lease with thirty days’ notice when the tenant has
violated federal law without serving a notice to cure. See Iowa Code § 562A.27(5)
(2007).
                                            18
low-income tenant, as he [or the                landlord]     can    always     terminate

without cause by giving thirty days notice.”).

       The lease agreement in this case clearly created a month-to-month

tenancy. 8 The original term of the lease was thirty days, and the tenancy

automatically renewed for successive monthly terms under the lease

agreement.      Consequently, as a month-to-month tenancy, the IURLTA

did not require a notice to cure in the event the landlord desired to

terminate the lease at the end of the tenancy. The IURLTA only required

thirty days’ written notice of termination.              Thus, we turn to consider

whether the lease terms imposed a notice-to-cure requirement.

       The terms of the lease permitted the DMMHA to terminate the

lease at the end of the tenancy only if the tenant engaged in “serious or

repeated violations of material terms” of the lease. Of course, under the

IURLTA, the parties were permitted to agree to this additional

requirement of termination because it was not prohibited by law. See

Iowa Code § 562A.9(1).

       The notices of termination sent by the DMMHA informed Hunter

her lease would terminate thirty days after the current month’s term

ended.     The DMMHA’s second notice of termination was specifically
entitled “Notice of Termination of Month to Month Tenancy and

Nonrenewal of Lease Term.”                The DMMHA was not attempting to

terminate the lease before the end of the lease period. Moreover, these

notices complied with the IURLTA, as well as with the terms of the lease.

They stated Hunter had violated certain lease terms, which permitted the


       8Current     federal law states “[t]he lease shall have a twelve month term,” and “the
lease term must be automatically renewed for the same period.”                    24 C.F.R.
§ 966.4(a)(2)(i) (2006). Prior to 2000, however, federal law simply required the lease to
“set forth . . . [t]he term of the lease and provisions for renewal, if any.” 24 C.F.R.
§ 966.4(a)(1) (1999).
                                       19
landlord to terminate the tenancy           with thirty days’ notice.      Yet, this

notice was not required under the IURLTA and did not transform the

proceeding into a special remedy under section 562A.27(1). This notice

was derived only from the terms of the lease, and those terms did not

further require a notice to cure.

      Thus, under the lease the DMMHA was required to prove

noncompliance in order to terminate Hunter’s lease, even if the DMMHA

simply did not want to renew Hunter’s lease for another month. Yet, the

lease imposed no additional notice-to-cure requirement.                Moreover, all

the IURLTA required was for the DMMHA to provide thirty days’ notice of

termination.     Id.   § 562A.34(2).        The    notices   clearly     met   these

requirements, and there is nothing to indicate the notice of termination

otherwise breached the lease or was contrary to any federal or state law.

See 24 C.F.R. § 966.4(l).     As a result, Hunter’s claim for breach of

contract must fail.    The district court properly granted the DMMHA’s

motion for summary judgment on Hunter’s breach-of-contract claim.

      IV. The DMMHA’s Breach-of-Contract Claim.

      We next consider the DMMHA’s motion for summary judgment

concerning its breach-of-contract claim.          It sought summary judgment
based on factual findings made in the grievance proceedings by two

administrative hearing officers. In these proceedings, Hunter was found

to have violated the terms of the lease agreement. The DMMHA contends

these findings are res judicata and affirmatively establish that Hunter

violated the lease. Hunter claims the doctrine of issue preclusion does

not apply to these findings for several reasons. Chief among her reasons

is the DMMHA failed to provide a notice to cure, and its failure to do so

divested all adjudicative bodies of subject matter jurisdiction so that

their findings are void.
                                     20
      Generally, a defect in the          notice requirements under section

562A.27(1) “deprives the trial court of jurisdiction to hear a forcible entry

and detainer action to recover possession of the leased property.” Liberty

Manor v. Rinnels, 487 N.W.2d 324, 326 (Iowa 1992). Yet, this principle

does not impact this case because the DMMHA was not required to

provide the notice to cure under section 562A.27(1). Thus, even if we

presume this principle applies to the prior administrative and federal

proceedings,   the   adjudicative   bodies     in   these   proceedings   had

jurisdiction to hear the issues presented.

      Hunter also argues, as the court of appeals determined, that an

exception to the issue-preclusion doctrine applies in this case under our

holding in Grant. 722 N.W.2d at 175. In other words, Hunter argues we

cannot give res judicata effect to the grievance hearing decisions because

the grievance hearing proceedings were not the type of administrative

hearings recognized in Iowa to justify res judicata. Such a conclusion,

however, misinterprets our holding in Grant.

      In Grant we were presented with the issue whether the department

of human services could adjudicate a request to correct an assessment of

child abuse after a district court had determined in a prior parallel
proceeding that the child abuse occurred. We recognized an exception to

the application of issue preclusion when “ ‘[a] new determination of the

issue is warranted by differences in the quality or extensiveness of the

procedures followed in the two courts or by factors relating to the

allocation of jurisdiction between them,’ ” id. (quoting Restatement

(Second) of Judgments § 28(3), at 273), and ultimately held that the

department of human services could correct its own assessment.

However, the justification for permitting relitigation under the exception

was based on the clear legislative scheme allocating jurisdiction of the
                                       21
issue to the department of human           services.   The ruling was narrow

and largely predicated on the special statutory process in place.

Importantly, the decision was not based on “differences in the quality or

extensiveness of the procedures.” Thus, because Hunter relies on “the

differences in the quality and extensiveness” between the procedures of

the prior grievance proceedings and the district court proceeding to

support her claim for relitigation, Grant provides little support.

      Our review of procedures available to tenants under a grievance

process reveals they comport with due process and afford a tenant a full

and fair opportunity to litigate the factual issues.          See 24 C.F.R.

§ 966.56.     These procedures include the right to be represented by

counsel, the right to present evidence and arguments in support of a

tenant’s complaint, and the right to examine witnesses.                   See id.

§ 966.56(b). The procedures largely resemble those normally provided in

a court proceeding. Moreover, the decision of a grievance officer is, and

was in this case, subject to review in federal court.

      Nevertheless, Hunter points out that the grievance procedure

requires a tenant to first make a showing of entitlement to relief before

the housing agency has the burden to justify its actions.                 See id.
966.56(e).     The requirement for the tenant to make a preliminary

showing does not alter our conviction that any difference in the quality or

extensiveness of the procedures in the grievance proceedings and in the

underlying district court proceeding are not significant.       We have not

required     identical   procedures   in    determining   whether    to   permit

relitigation of issues, but primarily look to those procedural differences

“likely to cause a different result” or differences that otherwise deprive a

litigant of an opportunity to fully litigate the issues. See Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. D.J.I., 545 N.W.2d 866, 873 (Iowa
                                       22
1996);   Restatement   (Second)   of        Judgments § 28(4) (relitigation not

precluded if party had a “significantly heavier burden”). There is nothing

in the record in this case to suggest the applicable procedures would

“likely cause a different result” or play any significant role in the

outcome. In fact, the hearing officer in the grievance proceedings in this

case specifically found by a preponderance of the evidence that the

DMMHA established Hunter violated the two provisions in the lease that

are the basis for the DMMHA’s breach-of-contract claim.             Thus, the

burden-shifting procedure used in the grievance process ultimately

placed the burden on the DMMHA to establish the violations.               As a

result, we see no reason why the grievance decisions should not be

afforded the effect of res judicata. See Pinkerton v. Jeld-Wen, Inc., 588
N.W.2d 679, 680 (Iowa 1998) (“A final adjudicatory decision of an

administrative agency is regarded res judicata the same as if it were a

judgment of the court.”).

      Finally, Hunter claims federal law does not permit grievance

decisions to be used to affect other court proceedings, such as her

contract action for damages. Federal regulations provide

      [a] decision by the hearing officer . . . in favor of the
      [DMMHA] or which denies the relief requested by the
      complainant in whole or in part shall not constitute a waiver
      of, nor affect in any manner whatever, any rights the
      complainant may have to a trial de novo or judicial review in
      any judicial proceedings, which may thereafter be brought in
      the matter.

24 C.F.R. § 966.57(c) (emphasis added). While there is very little judicial

authority on the application of this regulation, we question whether it

prohibits a grievance decision from being used to preclude relitigation of

the issues decided.    A breach-of-contract action for damages by the
                                         23
DMMHA        is    not     a    judicial      proceeding “thereafter . . . brought

in the matter.” It is a separate matter.

       More importantly, however, even if we assume the federal

regulation intended to preclude any res judicata effect of grievance

decisions, this state is not obligated to follow the pronouncement. It is

our task to determine whether the doctrine of res judicata may be

applied in our courts to administrative decisions or particular types of

administrative decisions, 9 and we are satisfied the doctrine is properly
applied in this case.

       We conclude the DMMHA was entitled to summary judgment on its

counterclaim. Hunter violated the lease, and the DMMHA performed the

terms and conditions for termination.             The parties stipulated to the

damages, and Hunter provided no evidence to the contrary. We reject all

claims made by Hunter in opposition to summary judgment.

       V. Hunter’s Abuse-of-Process Claim.

       To prevail on an abuse-of-process claim Hunter must prove, among

other things, the DMMHA used the legal process in an improper or

unauthorized manner. See Wilson v. Hayes, 464 N.W.2d 250, 266 (Iowa

1990) (noting the plaintiff must prove three elements to recover on an
abuse-of-process claim). Hunter attempts to do so by emphasizing the

DMMHA’s failure to comply with the holdings of the district court in the

FED actions that required the DMMHA to include a notice to cure in its

notice of termination.         We, however, have already concluded these

holdings were not res judicata and the DMMHA did not have to provide




       9
          Comes v. Microsoft Corp., 646 N.W.2d 440, 446 (Iowa 2002) (“The ‘concept of
federalism assumes power, and duty, of independence in interpreting our own organic
law.’ ” (quoting Pool v. Super. Ct., 677 P.2d 261, 271 (Ariz. 1984))).
                                    24
the notice to cure under these         circumstances.            Therefore,

Hunter’s claim does not support this element of abuse of process.

      In addition, even if the DMMHA was required to provide the notice

to cure, Hunter must “prove that the [DMMHA] used the legal process

primarily for an impermissible or illegal motive.” Id. Hunter sought to

establish a primary impermissible or illegal motive by evidence that the

DMMHA filed the second FED action without providing a notice to cure

after the district court ruled a notice to cure was required and by

evidence the DMMHA lobbied for legislation during the pendency of the

proceedings to eliminate any notice-to-cure requirement.

      We conclude this evidence is insufficient to support the legal

requirement that the DMMHA use the FED process primarily for an

improper or illegal purpose.    Without more, a legal dispute over the

correct procedure to follow in pursuing an FED action does little to

establish an improper motive in using the legal system. Even though the

DMMHA was aware of the ruling by the district court that it was required

to include the notice to cure when it sent the second notice of

termination, the DMMHA relied on a different statutory provision for

terminating the lease. Compare Iowa Code § 562A.34(2) (landlord may
terminate month-to-month tenancy by giving thirty days’ written notice)

with Iowa Code § 562A.34(3) (landlord may bring action for possession if

tenant remains in possession after expiration of the lease term).

Therefore, the DMMHA did not act with disregard for the district court’s

decision by replicating its prior action. Similarly, a desire to lobby for a

legislative change or clarification in the legal requirements to use the

court system does not establish a primary illegal motive for using the

legal system. As a result, we find the district court properly granted the
                                   25
DMMHA’s     motion   for   summary      judgment    regarding    Hunter’s

abuse-of-process claim.

      VI. Conclusion.

      We vacate the decision of the court of appeals, and affirm the

judgment of the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.

      All justices concur except Hecht, J., who takes no part.